         Case 2:19-cv-05693-CCC-MF Document 1-1 Filed 02/14/19 Page 1 of 1 PageID: 10

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 173.70.50.3

ISP: Verizon Internet Services
Physical Location: Madison, NJ



Hit Date UTC           File Hash                                         Title
01/10/2019 14:54:50    2B13C0688A2944CFBEAE8F8E7A756E477536B619          In Love or Lust

01/09/2019 14:03:17    63F168354A122E797CE97146F00CB6DBFD57CA38          Fashion Model Private Strip Tease

12/28/2018 15:12:31    61353633599548A24826E8CDEA513AF8C3D993EE          Stunning Blondes 21st Birthday Sex
                                                                         Celebration

10/26/2018 18:13:39    410A4730B116AE3298107FBF1849225311B461FA          California Couple Cumming in Malibu

10/24/2018 13:25:41    2B8EEA440A1F1E88C7F63E0DBFE5A8012FDCA9CA          First Time 18 Tight and Tiny


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
CNJ819
